Citation Nr: 1642667	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-29 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating greater than 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, that granted service connection for right ear hearing loss, and assigned a 10 percent disability rating for bilateral hearing loss as service connection for left ear hearing loss had already been established.  The Veteran expressed disagreement with the assigned disability rating and perfected a substantive appeal.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted. 

Initially, in correspondence received in December 2013, it is indicated that the Veteran is receiving benefits from the Social Security Administration.  It is unclear whether the benefits are disability compensation or retirement benefits.   While Social Security Administration records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of Social Security Administration records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any Social Security Administration determination made concerning claims filed by the Veteran, as well as copies of all medical records underlying that determination.  Such records should be obtained following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.

In the July 2014 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he had undergone a VA examination (performed by QTC Medical Services) on November 19, 2013, in Fort Bragg, North Carolina, with a Dr. E. F.  A review of the Veteran's claims file shows that the report of the identified examination has not been associated with the record.  As such, on remand, efforts must be made to obtain the results of this VA examination.

Finally, the most recent VA audio examination report of record appears to be dated in October 2011.  The Veteran, has asserted that he was most recently evaluated by VA in November 2013, but those results are not yet associated with the claims file.  As it has been, at the very least, almost three years since the most recent VA examination, and as this matter is being remanded for the reasons set forth above, the Board finds that a new audiological examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

The Board also notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  On remand, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  Efforts to obtain such records must include the November 19, 2013, records from Dr. Fallon.
All records obtained must be associated with the Veteran's claims file.

2.  Determine whether the Veteran is receiving Social Security Administration disability compensation or retirement benefits, and if disability compensation benefits, obtain a complete copy of all decisions and underlying documents considered in those decisions with respect to the Veteran's application for Social Security Administration disability benefits.

3.  Afford the Veteran a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss disability.  The examiner must review the entire claims file in conjunction with conducting the examination of the Veteran. 

The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test must also be administered to determine speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability on his occupational and daily life.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  All opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

